DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 6, 11, 16, the prior art either alone or in combination fails to teach the features of transmitting, to a second UE, a UECapabilityEnquirySidelink message requesting a sidelink UE capability of the second UE, wherein the UECapabilityEnquirySidelink message includes first information associated with a sidelink UE capability including a radio access capability of the first UE and second information to request a filtered sidelink UE capability of the second UE; and receiving, from the second UE, a filtered sidelink UE capability of the second UE, in response to transmission of the UECapabilityEnquirvSidelink message.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641